DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  In line 4, the phrase “top feature” should be - -top through feature- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 203198654U (Qi).
Regarding claim 16, Qi discloses a mount configured to constrain and release a front portion of a lower control arm, the mount comprising: a top through feature (through feature in first face of support body 53; a bottom through feature (not shown in bottom surface of support body 53) aligned with the top through feature (for receiving a shaft (See Fig 4 at 52); a pin/shaft 62 extending vertically through the top through feature and the bottom through feature, wherein the front portion (at 51 in Fig 4) of the lower control arm is coupled to the pin and wherein the pin constrains lateral motion of the front portion; a break-away region (at 51) configured to fail during a collision event to allow the front portion to move laterally away from the first through feature. (See Figs 3 and 4).
Regarding claim 19, Qi discloses that the mount comprises a top section/surface wherein the top through feature is arranged in the top section/surface; and a bottom section/surface, wherein the bottom through feature is arranged in the bottom section/surface. (top and bottom surfaces of mounting support 5 shown in Fig 3).
Regarding claim 20, Qi discloses that the break-away region comprises a first notch (at 51) and a second notch (at 52) (See Fig 3), wherein the first and second notches reduce a tensile strength of the first mount to fail under the collision event.
Allowable Subject Matter
Claims 1-15 are allowed.
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO  892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/           Primary Examiner, Art Unit 3616